          Case 1:20-cv-01749-AT Document 38 Filed 11/13/20 Page 1 of 1


                                                                     USDC SDNY
UNITED STATES DISTRICT COURT                                         DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                        ELECTRONICALLY FILED
NOEL G. CATAHAN, individually and in                                 DOC #:
behalf of all other individuals similarly                            DATE FILED: 11/13/2020
situated,

                               Plaintiff,

               -against-                                                     20 Civ. 1749 (AT)

ECO COMMUNITY CLEANERS INC.;                                                      ORDER
JYA CLEANERS, INC.; MERCER
CLEANER CORP.; and SUNG LEE;
jointly and severally,

                        Defendants.
ANALISA TORRES, District Judge:

        On August 13, 2020, the Court ordered the parties to submit a joint letter and proposed case
management plan by September 14, 2020, in advance of the initial pretrial conference scheduled for
September 21, 2020. ECF No. 35. The parties failed to comply with that order. On October 15,
2020, the Court issued another order, adjourning the initial pretrial conference and directing the
parties to file their joint letter and proposed case management plan, or directing Plaintiff to move for
default, by November 12, 2020. ECF No. 37. Those submissions are also overdue.

        Plaintiff has failed to comply with multiple court orders and is reminded that under Rule 41(b)
of the Federal Rules of Civil Procedure, an action may be dismissed “[i]f the plaintiff fails to
prosecute or to comply with [the federal rules] or a court order.” Fed. R. Civ. P. 41(b). “Rule 41(b)
gives the district court authority to dismiss a plaintiff’s case sua sponte for failure to prosecute.”
Davis v. Town of Hempstead, 597 F. App’x 31, 32 (2d Cir. 2015) (internal quotation marks omitted).

        Accordingly, the initial pretrial conference scheduled for November 19, 2020, is
ADJOURNED sine die. By November 30, 2020, Plaintiff shall move for a default judgment
pursuant to Attachment A of this Court’s Individual Practices in Civil Cases or otherwise take steps
to prosecute this action. Failure to do so shall result in dismissal pursuant to Rule 41(b) of the
Federal Rules of Civil Procedure. See Baptiste v. Sommers, 768 F.3d 212 (2d Cir. 2014).

       SO ORDERED.

Dated: November 13, 2020
       New York, New York
